DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Patent # 1041534) in view of Clouse (U.S. PG Pub # 20040145251).

Regarding claim 1, Wagner discloses a seal (figs 1 and 2) comprising: a seal body (1, fig 1) disposed about a seal axis (axis of 1) and configured to be mounted to a first component (intended use limitation, seal capable of being mounted to a first component 4) at a second axial end of the seal body (let axial end of 4 as seen in 

Wagner does not disclose a retaining ring in communication with a second radial side of the packing and disposed within the seal gland.
However, Clouse teaches a retaining ring in communication with a second radial side of the packing and disposed within the seal gland (51 within the gland of 35).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the retaining ring of Clouse within the seal gland of Wagner to support the seal and the spring for a better retention of the seal.

    PNG
    media_image1.png
    899
    776
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Wagner and Clouse discloses the seal, wherein the packing is configured to move radially within the seal gland between a 

Regarding claim 3, the combination of Wagner and Clouse discloses the seal, wherein the seal body comprises a first axial end opposite the second axial end and wherein the first axial end of the seal body comprises a flared portion projecting radially outward with respect to the seal axis (as seen in examiner annotated fig 2 below).

Regarding claim 6, Wagner discloses the seal.
Wagner does not disclose wherein each exciter spring of the plurality of exciter springs includes a middle portion mounted to the second radial side of the retaining ring and opposing end portions in contact with the interior surface of the seal body.
However, Clouse teaches wherein each exciter spring of the plurality of exciter springs includes a middle portion (171) mounted to the second radial side of the retaining ring (155) and opposing end portions in contact with the interior surface of the seal body (157).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the springs of Wagner with the shape of the spring of Clouse to provide a less complex shape that allows formation in one punch of the metal sheet (Clouse Para 0043).

Regarding claim 7, the combination of Wagner and Clouse discloses the seal, wherein the retaining ring defines a gap portion disposed along a portion of a circumference of the retaining ring (Clouse gap between 53 and 55, fig 1).

Claims 8 – 14, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Clouse and in further view of Laskaris (U.S. PG Pub # 3991588).

Regarding claim 8, Wagner discloses the seal body disposed about a seal axis (as seen in examiner annotated fig 2 below) and comprising an interior surface defining a seal gland circumferentially extending about the seal axis (as seen in examiner annotated fig 2 below); a packing disposed within the seal gland (as seen in examiner annotated fig 2 below); and a plurality of exciter springs mounted to a second radial side of the retaining ring and circumferentially spaced about the retaining ring (11 spaced circumferentially), the plurality of exciter springs biased against the interior surface of the seal body (11 against 1) and configured to center the packing within the seal body (fig 1).
Wagner does not disclose a gas turbine engine comprising: a valve; a collector; and a seal comprising: a seal body mounted to the collector at a second axial end of the seal body.
However, Laskaris teaches a gas turbine engine (fig 2) comprising: a valve (75, fig 2); a collector (collector end of rotor 10, fig 2); and a seal comprising: a seal body 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the collector and valve of Laskaris with the seal system of Wagner to minimize leakage of the coolant in order to prevent contamination of the coolant with the lubricant.

Wagner does not disclose a retaining ring in communication with a second radial side of the packing and disposed within the seal gland.
However, Clouse teaches a retaining ring in communication with a second radial side of the packing and disposed within the seal gland (51 within the gland of 35).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the retaining ring of Clouse within the seal gland of Wagner to support the seal and the spring for a better retention of the seal.

The combination of Wagner, Clouse and Laskaris discloses wherein the packing forms a seal interface between the packing and the valve and wherein the seal body is configured to form a portion of a passage extending through the seal body, the collector, and the valve (Laskaris seal interface between 67 and 75 and passage through 67, collector side of rotor 10 and 75, fig 2). 

Regarding claim 9, the combination of Wagner, Clouse and Laskaris discloses the gas turbine engine, wherein the valve is in fluid communication with a 

Regarding claim 10, the combination of Wagner, Clouse and Laskaris discloses the gas turbine engine, further comprising a turbine case (Laskaris 28, fig 2), wherein the valve, the seal, and the collector are configured to direct air from the bypass flowpath to the turbine case for cooling of the turbine case (Laskaris air flows through port 66, fig 2).

Regarding claim 11, the combination of Wagner, Clouse and Laskaris discloses the gas turbine engine, wherein the second axial end of the seal body is welded to the collector (Laskaris - axial end of 67 welded to collector end of rotor 10, fig 2).

Regarding claim 12, the combination of Wagner, Clouse and Laskaris discloses the gas turbine engine, wherein the valve is configured to move axially within the seal between a first axial position and a second axial position different than the first axial position and wherein the seal is configured to maintain the seal interface between the packing and the valve with the valve in the first axial position and the second axial position (seal interface between 67 and 75 moving from first to second axial position, fig 2).

Regarding claim 13, the combination of Wagner, Clouse and Laskaris discloses the gas turbine engine, wherein the packing is configured to move radially within the seal gland between a first radial position and a second radial position different than the first radial position (Wagner 9 moves in and out radially).

Regarding claim 14, the combination of Wagner, Clouse and Laskaris discloses the gas turbine engine, wherein the seal body comprises a first axial end opposite the second axial end and wherein the first axial end of the seal body comprises a flared portion projecting radially outward with respect to the seal axis (Wagner as seen in examiner annotated fig 2 below).

Regarding claim 17, the combination of Wagner, Clouse and Laskaris discloses the gas turbine engine.
Wagner does not disclose wherein each exciter spring of the plurality of exciter springs includes a middle portion mounted to the second radial side of the retaining ring and opposing end portions in contact with the interior surface of the seal body.
However, Clouse teaches wherein each exciter spring of the plurality of exciter springs includes a middle portion (171) mounted to the second radial side of the retaining ring (155) and opposing end portions in contact with the interior surface of the seal body (157).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the springs of Wagner with the shape of the spring of Clouse 

Regarding claim 18, the combination of Wagner, Clouse and Laskaris discloses a method comprising: providing a seal comprising: a seal body mounted to the collector at a second axial end of the seal body (Wagner examiner annotated fig 2 below), the seal body disposed about a seal axis and comprising an interior surface defining a seal gland circumferentially extending about the seal axis (Wagner examiner annotated fig 2 below); a packing disposed within the seal gland (Wagner examiner annotated fig 2 below); and a plurality of exciter springs mounted to a second radial side of the retaining ring and circumferentially spaced about the retaining ring (11 spaced circumferentially, fig 1), the plurality of exciter springs biased against the interior surface of the seal body and configured to center the packing within the seal body (fig 1).
Wagner does not disclose the method comprising: providing the collector,
forming a seal interface between the collector and the valve by inserting the valve into the seal such that the packing forms the seal interface between the packing and the valve, wherein the seal body forms a portion of a passage extending through the seal body, the collector, and the valve.
However, Laskaris teaches the method comprising: providing the collector,
forming a seal interface between the collector and the valve by inserting the valve into the seal such that the packing forms the seal interface between the packing and the valve, wherein the seal body forms a portion of a passage extending through 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the collector and valve of Laskaris with the seal system of Wagner to minimize leakage of the coolant in order to prevent contamination of the coolant with the lubricant.

Wagner does not disclose a retaining ring in communication with a second radial side of the packing and disposed within the seal gland.
However, Clouse teaches a retaining ring in communication with a second radial side of the packing and disposed within the seal gland (51 within the gland of 35).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the retaining ring of Clouse within the seal gland of Wagner to support the seal and the spring for a better retention of the seal.


Regarding claim 19, the combination of Wagner, Clouse and Laskaris discloses the method, wherein the seal body comprises a first axial end opposite the second axial end and wherein the first axial end of the seal body comprises a flared portion projecting radially outward with respect to the seal axis (as seen in examiner annotated Wagner fig 2 below).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Clouse and in further view of Justak (U.S. PG Pub # 20080100000).
Regarding claim 4, the combination of Wagner and Clouse discloses the seal, wherein the packing comprises a first radial side opposite the second radial side of the packing (radial sides of 9) and a first axial side and a second axial side opposite the first axial side (two axial sides of 9).
Wagner does not disclose wherein the packing further comprises a first chamfer disposed between the first radial side and the first axial side.
However, Justak teaches wherein the packing further comprises a first chamfer disposed between the first radial side and the first axial side (chamfer of 16 on both sides, fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the packing of Wagner to include chamfers at the corners as in Justak to provide beveled edges of the packing so that an expected benefit of providing force on the intended parts of the packing and reduce the possibility of scraping at the corners.

Regarding claim 5, the combination of Wagner and Clouse discloses the seal.
Wagner does not disclose wherein the packing comprises a second chamfer disposed between the first radial side and the second axial side.
However, Justak teaches wherein the packing comprises a second chamfer disposed between the first radial side and the second axial side (chamfer of 16 on both sides, fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the packing of Wagner to include chamfers of Justak at the corners to provide beveled edges of the packing so that an expected benefit of providing force on the intended parts of the packing and reduce the possibility of scraping at the corners.

Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Clouse an in further view of Laskaris and in further view of Justak.

Regarding claim 15, the combination of Wagner, Clouse and Laskaris discloses the gas turbine engine, wherein the packing comprises a first radial side opposite the second radial side of the packing and a first axial side and a second axial side opposite the first axial side (Wagner radial and axial sides of 9, fig 2).
The combination of Wagner, Clouse and Laskaris does not disclose wherein the packing further comprises a first chamfer disposed between the first radial side and the first axial side.
However, Justak teaches wherein the packing further comprises a first chamfer disposed between the first radial side and the first axial side (chamfer of 16 on both sides, fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the packing of Wagner to include chamfers at the corners as in Justak to provide beveled edges of the packing so that an expected benefit of providing force on the intended parts of the packing and reduce the possibility of scraping at the corners.

Regarding claim 16, the combination of Wagner, Clouse, Laskaris and Justak discloses the gas turbine engine, wherein the packing comprises a second chamfer disposed between the first radial side and the second axial side (Justak - chamfer of 16 on both sides, fig 6).

Regarding claim 20, the combination of Wagner, Clouse, Laskaris and Justak discloses the method, wherein the packing comprises a first radial side opposite the second radial side of the packing (Wagner radial sides of 9) and a first axial side and a second axial side opposite the first axial side (Wagner two axial sides of 9) and wherein the packing further comprises a first chamfer disposed between the first radial side and the first axial side (Justak - chamfer of 16 on both sides, fig 6). 

    PNG
    media_image1.png
    899
    776
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675